Citation Nr: 1504285	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-01 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder (claimed as a neck injury).

2.  Entitlement to a rating higher than 10 percent for osteoarthritis of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a cervical spine disorder, claimed as a neck injury, and entitlement to a rating higher than 10 percent for osteoarthritis of the right knee.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist the claimant in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. § 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Initially, the Board notes that during the August 2014 hearing, the Veteran indicated he had applied for Social Security benefits.  See August 2014 BVA Hearing Transcript, page 11.  Unfortunately, no records regarding the Veteran's application/award of Social Security disability benefits are associated with the claims file.  VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5103A.  This assistance specifically includes obtaining all relevant Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3).  Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  On remand, all available Social Security disability records should be obtained.

The Veteran asserts his current cervical spine disorder is a result of an injury sustained during service while wrestling with another service member.  The Veteran asserts that while wrestling, he was dropped on his neck and sought treatment several days later.  See August 2014 BVA Hearing Transcript, page 8.  Service records indicate the Veteran sought treatment in April 1980, for neck pain radiating between his shoulder blades for two days.  It was noted that he fell on his back two days prior and hit C7-T1.  He complained of numbness and tingling of the arms and right shoulder pain.  There were right parascapular spasms.  X-rays were normal and the Veteran was assessed with musculoskeletal pain.  

The Veteran was afforded a VA examination in September 2011.  The examiner opined that it is less likely than not that the Veteran's current neck condition was caused by or a result of one-time musculoskeletal pain, and this single treatment of muscle pain would not likely explain or be related to cervical degenerative disease.  The Board finds that an addendum opinion should be obtained that provides a clearer rationale.  

Regarding the Veteran's claim for an increased rating of the right knee, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran was afforded the most recent VA examination for his right knee in September 2011, which is more than three years ago.  Furthermore, a review of the claims file reveals that there are no updated medical treatment records, subsequent to November 2010, in the claims file or in Virtual VA.  The Veteran testified that he last saw his doctor at VAMC regarding his knee in 2013.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability and to obtain updated treatment records.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.  Once obtained, all documents must be associated with the claims file. 

If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.
 
2.  Obtain and associate with the claims file all updated treatment records dated since November 2010.

3.  Obtain an addendum opinion to the September 2011 QTC neck examination report.  The claims folder (and any relevant records contained in Virtual VA and VBMS) must be provided to the examiner.  The opinion provided that it is less likely than not that the Veteran's current neck condition was caused by or a result of "the one-time treatment of 'musculoskeletal pain' on 4-17-1980 in service" and "[t]his was single treatment of muscle pain between shoulder which would likely not explain or be related [to] cervical degenerative disease."  Please explain why in-service complaints of "neck pain radiating between shoulder blades" and "numbness and tingling of arms" and objective findings of "[right] parascapular spasm" would likely not explain or be related to current cervical degenerative disease.  

4.  The Veteran should be scheduled for a VA examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right knee disability.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  All indicated studies, including X-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

5.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

